DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sastri et al. (US 5,495,979) and further in view of Choi et al. (US 2016/0130689).
	Regarding claims 1 and 9 Sastri discloses a carbon fiber-reinforced composite comprising carbon fibers (14) encapsulated in a metal matrix (20) (Fig. 1, column 2, lines 25-35). The carbon fiber having diameter of about 5 micrometers (0.005 mm) (column 3, lines 25-30), overlapping the claimed fiber diameter less than about 5 mm I 
	Regarding the penetration depth, Sastri teaches that the penetration depth of the carbon fiber can extend into the composite as far as desired and that the exposure of the carbon fibers must be sufficient in order to permit effective bonding in the metal matrix (column 3, lines 25-35). Thus a person of ordinary skill would have found it obvious to have optimized the penetration depth, in order to permit effecting bonding between the carbon fiber and metal matrix, as the penetration depth is a result effective variable. A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.).
	Regarding the metal matrix, Choi, in the analogous field of metal composites (0003), discloses a sintered steel matrix-nanoparticle composite (0009 and 0047).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the metal layer of Sastri, to include a continuous matrix of sintered steel nanoparticles, as taught by Choi, as the austentic steel matrix nanoparticles have high strength and ductility (0013).
	Regarding claim 2, Sastri disclose the carbon fiber being a layer of woven carbon (column 3, lines 45-50).
Regarding claims 3-6 and 10-13, as discussed above, Sastri teaches that the penetration depth of the carbon fiber can extend into the composite as far as desired and that the exposure of the carbon fibers must be sufficient in order to permit effective bonding in the metal matrix. Specifically, Sastri stats that effective bonding requires that the matrix-free zone have a depth of at least two fiber diameters (column 3, lines 25-35). As Sastri expressly related the penetration depth to the fiber diameter, a person of ordinary skill would have found it obvious to have optimized the ratio of fiber penetration depth to fiber average diameter, in order to permit effecting bonding between the carbon fiber and metal matrix, as the penetration depth and fiber diameter are result effective variables. A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.).
	Regarding claims 7-8, and 14, Sastri teaches a diameter of about 5 micrometers (column 3, lines 25-30), overlapping the diameter less than about 1 mm in claim 7 and less than about 0.5 mm in claim 8.
Regarding the overlapping ranges discussed in claims 1, 7-9, and 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wrosch (US 2012/0153216) teaching a fiber reinforced composite, Gruhn (US 2015/0375478) disclosing a fiber reinforced composite, and Spain (US 4,916,997) disclosing a braided fiber bundle in a metal matrix.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781